SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

377
CA 11-01440
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


KATHLEEN E. TAFT, PLAINTIFF-APPELLANT,

                      V                                             ORDER

ANDREA G. MORAN AND DENISE J. MCILWAIN, ALSO
KNOWN AS DENISE J. AKINS, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


LAW OFFICE OF JACOB P. WELCH, CORNING (ANNA CZARPLES OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LEVENE GOULDIN & THOMPSON, LLP, VESTAL (SARAH E. NUFFER OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered April 7, 2011 in a personal injury
action. The order granted the motion of defendants for summary
judgment dismissing the complaint and denied the cross motion of
plaintiff for partial summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court